            Case 8:19-cv-00985-GJH Document 39 Filed 09/04/19 Page 1 of 1
                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


TIMOTHY H. EDGAR, et al.,

                        Plaintiffs,
                                                            Case No. 8:19-cv-00985 (GJH)
       v.

DANIEL COATS, in his official capacity as
Director of National Intelligence, et al.,

                        Defendants.



        UNOPPOSED MOTION TO WITHDRAW AS COUNSEL OF RECORD

            Pursuant to Local Rule 101.2.a, I, Naomi Gilens, of the American Civil Liberties

  Union Foundation, move to withdraw my appearance as counsel of record for all Plaintiffs in

  the above-captioned matter. September 4, 2019 is my last day as an attorney with the American

  Civil Liberties Union Foundation. Plaintiffs will continue to be represented by the American

  Civil Liberties Union Foundation, the American Civil Liberties Union of Maryland, and the

  Knight First Amendment Institute by Plaintiffs’ counsel of record.


  Dated: September 4, 2019                      /s/ Naomi Gilens
                                                Naomi Gilens
                                                American Civil Liberties Union
                                                   Foundation
                                                125 Broad Street, 18th Floor
                                                New York, NY 10004
                                                Tel: 212.549.2500
                                                Fax: 212.549.2654
                                                ngilens@aclu.org
